Breitel, J.
(dissenting). The question in this case is whether the direction of Special Term that the $1,000 deposited by the husband in lieu of bail be applied toward partial payment of the judgment for alimony arrears was a proper one.
The order of arrest was made pursuant to section 827 of the Civil Practice Act, on the ground that the resident husband was about to depart from the jurisdiction. The order of arrest was a court, order, as distinguished from a Judge’s order obtained pursuant to the provisions of section 826 of the Civil Practice Act. Section 827 provides that an arrest order in a case there specified can be granted only by the court. The distinction becomes important, since the present order appealed from, disposing of the husband’s deposit in lieu of bail, was made pursuant to the provisions of section 859 of the Civil Practice Act.
Section 859 provides in part: “ If money deposited is not refunded * * * in a case where the order of arrest could be granted only by the court, it is subject to the direction of the court, as justice requires, before and after the judgment ”.
The section goes on to provide the procedure to be followed in disposing of a deposit “ In any other case ”, that is, in-a case where the order of arrest could be granted not only by the court but by a Justice thereof.
It is clear that the existence of a final judgment in the action becomes immaterial where the order of arrest is one which could be granted only by the court. Section 859 in such a case vests the court with discretion to direct disposition of the money deposited “ before and after the judgment ”. Thus, the absence of a final judgment in the separation action itself did not deprive Special Term of its discretionary power.
*565Moreover, the judgment for accrued arrears, while not a final judgment in the action in the sense of determining the action, is final in the sense that there remains nothing further to be done with respect to it, except to enforce it. (Civ. Prac. Act, § 1171-b.) It is not an interim, interlocutory or intermediate judgment in the sense of being contingent or subject to further condition. It is absolute and final as to the matters it embraces, namely, the accrued arrears of alimony.
The power of Special Term was discretionary. On that there may be no question because the statute is clear. I deem it a proper exercise of discretion. As in the case of Standard Elec. Equipment Corp. v. Laszkowski (305 N. Y. 58), defendant had the option either to put up bail or to make a cash deposit. In making the cash deposit he subjected the deposit to the court’s discretion as provided in section 859 of the Civil Practice Act. He may not now seek to prevent the exercise of that discretion by asserting, as he does, that the cash deposit was not a part of his own funds but was his daughter’s. This is different in but one aspect from the Standard Electric case, wherein the order of arrest was issued pursuant to subdivision 7 of section 826 of the Civil Practice Act. Consequently, in the Standard Electric case the application of the cash fund was mandatory under section 859 rather than discretionary as it is in this case.
Subernick v. Subernick (123 Misc. 174, Sup. Ct., Kings Co. [1924]) expresses a contrary view. Perhaps that view might have been tenable before the decision in the Standard Electric case. In that case, the Court of Appeals makes it clear that (305 N. Y. 58, 61): “ Had an undertaking of bail been given in this case, the condition thereof would have been only that defendant remain amenable to any mandate issued to enforce the judgment against him (Civ. Prac. Act, § 849, subd. 3). Where a deposit is made in lieu of bail, however, the liability is more extensive than that of the bail, even though the fund was provided by a third party (Commercial Warehouse Co. v. Graber, 45 N. Y. 393; Lichter v. Raff, 149 Misc. 53; 7 Carmody on New York Practice, § 174, p. 193).”
The authority of the Standard Electric case and the conclusions to be drawn from the language of the statute are inescapable.
The order of Special Term should be affirmed.
Peck, P. J., and G-lennon, J., concur with Cohn, J.; Bbeitel, J., dissents and votes to affirm in opinion, in which Botein, J., concurs.
Order reversed and the jnotion denied. [See post, p. 1027.]